                                        UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                                3:16-cv-561-FDW

               EDWARD EARL BROWN, JR.,              )
                                                    )
                           Plaintiff,               )
                                                    )                       AMENDED ORDER
                     vs.                            )
                                                    )
               ALEJANDRO PHILLIPS, et al.,          )
                                                    )
                           Defendants.              )
               ____________________________________ )

                       THIS MATTER is before the Court sua sponte with regards to the trial schedule.

                       The trial date in this case is being moved up by one day. The parties must be present for

               docket call and jury selection to take place at 9:00 AM on Monday, March 2, 2020 in Courtroom

               1-1 of the Charles R. Jonas Federal Building, 401 W. Trade Street, Charlotte, NC. The Court’s

               Second Amended Case Management Order, (Doc. No. 111), remains in effect except insofar as

               the trial will now commence on March 2, 2020 rather than March 3, 2020.

                       IT IS SO ORDERED.



Signed: February 5, 2020
